 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH RAYMOND WARREN,                             No. 2:18-CV-3109-TLN-DMC
12                        Plaintiff,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    ERIC ARNOLD, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court are Plaintiff’s first amended complaint (ECF No. 21).

19   It is unclear from Plaintiff’s complaint what constitutional violations plaintiff is alleging and

20   which Defendant allegedly violated them. To the extent that Plaintiff asserts any claim it seems

21   to relate to his sentence and not to an alleged constitutional tort.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                         1
 1                        I. SCREENING REQUIREMENT AND STANDARD

 2                  The Court is required to screen complaints brought by prisoners seeking relief

 3   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

 4   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

 5   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

 6   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 7                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 8   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 9   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

10   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

11   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

12   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

13   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

14   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

15   omitted).

16                  Prisoners proceeding pro se in civil rights actions are entitled to have their

17   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

18   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

19   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

20   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation
21   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

22   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

23   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

24   omitted); Moss, 572F.3d at 969.

25   ///

26   ///
27   ///

28   ///
                                                         2
 1                                  II. PLAINTIFF’S ALLEGATIONS

 2                  Plaintiff’s complaint does not state a claim related to an alleged constitutional

 3   violation cognizable under section 1983. To the extent that Plaintiff asserts any claim it relates to

 4   the calculation of his sentence. Plaintiff challenges the calculation of his sentence and argues that

 5   an enhancement was erroneously applied to his sentence

 6

 7                                             III. ANALYSIS

 8                  When a state prisoner disputes the legality of his custody and the relief he seeks is

 9   a determination that he is entitled to an earlier or immediate release, such a challenge is not

10   cognizable under 42 U.S.C. § 1983 and the prisoner’s sole federal remedy is a petition for a writ

11   of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see also Neal v. Shimoda,

12   131 F.3d 818, 824 (9th Cir. 1997); Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir.

13   1995) (per curiam). Thus, where a § 1983 action seeking monetary damages or declaratory relief

14   alleges constitutional violations which would necessarily imply the invalidity of the prisoner’s

15   underlying conviction or sentence, or the result of a prison disciplinary hearing resulting in

16   imposition of a sanction affecting the overall length of confinement, such a claim is not

17   cognizable under § 1983 unless the conviction or sentence has first been invalidated on appeal, by

18   habeas petition, or through some similar proceeding. See Heck v. Humphrey, 512 U.S. 477, 483-

19   84 (1994) (concluding that § 1983 claim not cognizable because allegations were akin to

20   malicious prosecution action which includes as an element a finding that the criminal proceeding
21   was concluded in plaintiff’s favor); Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir. 1997)

22   (concluding that § 1983 claim not cognizable because allegations of procedural defects were an

23   attempt to challenge substantive result in parole hearing); cf. Neal, 131 F.3d at 824 (concluding

24   that § 1983 claim was cognizable because challenge was to conditions for parole eligibility and

25   not to any particular parole determination); cf. Wilkinson v. Dotson, 544 U.S. 74 (2005)

26   (concluding that § 1983 action seeking changes in procedures for determining when an inmate is
27   eligible for parole consideration not barred because changed procedures would hasten future

28   parole consideration and not affect any earlier parole determination under the prior procedures).
                                                        3
 1                   In particular, where the claim involves the loss of good-time credits as a result of

 2   an adverse prison disciplinary finding, the claim is not cognizable. See Edwards v. Balisok, 520

 3   U.S. 641, 646 (1987) (holding that § 1983 claim not cognizable because allegations of procedural

 4   defects and a biased hearing officer implied the invalidity of the underlying prison disciplinary

 5   sanction of loss of good-time credits); Blueford v. Prunty, 108 F.3d 251, 255 (9th Cir. 1997); cf.

 6   Ramirez v. Galaza, 334 F.3d 850, 858 (9th. Cir. 2003) (holding that the favorable termination rule

 7   of Heck and Edwards does not apply to challenges to prison disciplinary hearings where the

 8   administrative sanction imposed does not affect the overall length of confinement and, thus, does

 9   not go to the heart of habeas); see also Wilkerson v. Wheeler, 772 F.3d 834 (9th Cir. 2014)

10   (discussing loss of good-time credits).

11                   The Supreme Court has held that the district courts should avoid recharacterizing a

12   pro se litigant’s civil rights claim which sounds in habeas as a habeas claim where doing so would

13   disadvantage the litigant. See Castro v. United States, 540 U.S. 375, 382-83 (2003); see also

14   United States v. Seesing, 234 F.3d 456, 464 (9th Cir. 2000). Thus, while the district court may

15   recharacterize a civil rights claims as a habeas claim, before doing so the court must “notify the

16   pro se litigant that it intends to recharacterize the pleading, warn the litigant that this

17   recharacterization means that any subsequent § 2255 motion will be subject to the restrictions on

18   ‘second or successive motions, and provide the litigant an opportunity to withdraw the motion or

19   to amend it so that it contains all the § 2255 claims he believes he has.” Id. at 383.

20                   Here, to the extent that Plaintiff states a claim for any relief, it relates exclusively
21   to his sentence. Specifically, Plaintiff takes issue with the calculation of his sentence and argues

22   that an enhancement was erroneously applied to his sentence. The complaint is void of any

23   allegations of a constitutional violation for which Plaintiff seeks damages or injunctive relief. For

24   that reason, Plaintiff’s complaint fails to state a cognizable claim under section 1983. Because

25   Plaintiff’s entire claim relates to his sentence, a writ of habeas corpus is his sole federal remedy.

26   See Preiser v. Rodriguez, 411 U.S. at 500 (1973). Further, this Court finds it would be improper
27   to sua sponte recharacterize the complaint as a habeas petition because the complaint is vague and

28   unclear, and because it is uncertain whether such a recharacterization would disadvantage
                                                          4
 1   Plaintiff. Thus, this Court recommends Plaintiff’s complaint be dismissed without leave to

 2   amend because it does not appear possible that the deficiencies identified herein can be cured by

 3   amending the complaint. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en

 4   banc).

 5

 6                                          IV. CONCLUSION

 7                  Based on the foregoing, the undersigned recommends that Plaintiff’s first amended

 8   complaint (ECF No. 21) be dismissed for failure to state a claim upon which relief can be granted

 9   and that plaintiff’s motion for default judgment (ECF No. 27) be denied.

10                  These findings and recommendations are submitted to the United States District

11   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

12   after being served with these findings and recommendations, any party may file written

13   objections with the court. Responses to objections shall be filed within 14 days after service of

14   objections. Failure to file objections within the specified time may waive the right to appeal. See

15   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16

17

18   Dated: April 8, 2019
                                                            ____________________________________
19                                                          DENNIS M. COTA
20                                                          UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                        5
